Citation Nr: 1703049	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee traumatic arthritis, status post medial meniscectomy, absent patella, for the period prior to February 9, 2015.

2.  Entitlement to an initial extraschedular rating for right knee traumatic arthritis, status post medial meniscectomy, absent patella.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In June 2015, the RO granted service connection for a right total knee arthroplasty (previously rated as right knee traumatic arthritis, status post medial meniscectomy, absent patella) and assigned a 100 percent rating effective February 9, 2015.  A 30 percent rating was then assigned from April 1, 2016.  

In a November 2015 decision, the Board limited the appeal to the issues of entitlement to an initial rating in excess of 10 percent, for the period prior to February 9, 2015, for right knee traumatic arthritis, status post medial meniscectomy, absent patella as well as entitlement to a TDIU.  The Board determined that a separate 10 percent rating was warranted for instability of the right knee, for the period prior to February 9, 2015; however, for that same period, the Board denied a rating greater than 10 percent for right knee traumatic arthritis, status post medial meniscectomy, absent patella.  The Board also determined that a TDIU was on appeal and remanded that matter.

The Veteran appealed the Board's decision solely as to the issue of entitlement to an initial rating greater than 10 percent for right knee traumatic arthritis, status post medial meniscectomy, absent patella, for the period prior to February 9, 2015 to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court, in a May 2016 Order, vacated the Board's decision as to that issue and remanded that matter to the Board.  In addition, the TDIU issue has been returned to the Board.

The representative has submitted additional evidence into the record, but the representative waived RO consideration of this evidence. 

The issues of entitlement to an initial extraschedular rating for right knee traumatic arthritis, status post medial meniscectomy, absent patella, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to February 9, 2015, the Veteran' right knee disability was manifested by extension limited to 30 degrees considering pain and other factors during flare-ups, but flexion was not compensably restricted.


CONCLUSION OF LAW

For the period prior to February 9, 2015, the criteria for a 40 percent rating for right knee traumatic arthritis, status post medial meniscectomy, absent patella, are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5261 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for right knee disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent medical records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which is adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating for the Right Knee

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

The Board notes that with regard to the knee evaluation in this case, the examination evaluated and pertained to the right knee for a period of time dated for the period prior to February 9, 2015.  To the extent that the examination does not entirely comport with the new directives, the Board finds that a remand to satisfy the requirements of Correia is not warranted here since remanding for another VA knee examination would not remedy the lack of testing performed on the examination for the time period in question.  Moreover, the Board is granting the 40 percent rating that the Veteran is seeking for that time period based on his functional impairment on extension.

A review of the record shows that the Veteran was seen by VA in October 2012.  He stated his biggest concern was right knee pain.  He reported an inservice football injury and subsequent surgery.  Since that time, he had had to watch how he put weight on the leg and how he stepped.  He had problems with stairs and could not kneel, walk far, and walk fast.  On physical examination, there was no patella on the right knee and it was very misshapen with bone-on-bone crepitus.  Assessment was right knee pain. The physician ordered x-rays and a magnetic resonance imaging (MRI).

The right knee MRI showed extensive fragmentation of the patella with thickening and irregularity of the extensor mechanism, likely related to prior trauma.  It also showed edema, postsurgical change in the medial compartments, the medial meniscus was diffusely severely thinned and irregular.  There was also softening of the cartilage.  Right knee x-rays showed no normal patella, numerous small fragments in the expected location of the patella and moderate degenerative changes including joint space narrowing. 

In November 2012, the Veteran submitted a claim of service connection for a right knee disability.  In September 2013, the RO granted service connection for right knee traumatic arthritis status post medial meniscectomy and assigned a 10 percent rating from November 19, 2012.  The 10 percent rating was assigned under Diagnostic Code 5010-5259.  

The Veteran was seen in VA urgent care on December 12, 2012.  Examination of the right knee showed him to be essentially normal in his gait, possibly with a slight limp.  There was no effusion and the knee was stable.  Diagnosis was chronic right knee pain, status post missing patella with degenerative changes and status post previously damaged medial meniscus with additional degeneration.  On December 28, 2012, the Veteran underwent a VA physical therapy consultation.  He reported pain and that the knee was not stable.  He had increased pain with increased weight bearing.  Objectively, knee extension was full and flexion was to 130 degrees.  There was moderate atrophy of the quadriceps. 

The Veteran underwent a VA orthopedic consultation in March 2013.  Physical examination showed no edema, erythema, or ecchymosis.  Range of motion was appropriate and strength was 5/5.  There was tenderness to palpation along the lateral joint line.  Assessment was traumatic right knee arthritis and absent patella.  The Veteran underwent a steroid injection. 

The Veteran underwent a VA examination in April 2013.  He reported that the right knee steroid injection helped only a few days.  His knee felt like it would hyperextend sometimes and gave him sharp flare-up pain.  He treated his right knee pain by wearing a pull on neoprene right knee brace and by taking Naproxen.  For flare-ups he wore a stronger AFO type right hinged knee brace.  He experienced flare-ups if walking over an hour or if he was walking continuously at a greater speed.  Right knee range of motion was flexion to 120 degrees with no objective evidence of painful motion and extension to 5 degrees with no objective evidence of painful motion.  After repetitive use testing, flexion on the right was the same (120 degrees) and extension was to 10 degrees.  The examiner noted functional loss due to less movement than normal and deformity.  He further stated that it would be mere speculation to estimate additional loss of function or range of motion during flare-ups or after repeated use over a period of time, other than that which was reported by the Veteran.  There was tenderness or pain to palpation of the right knee.  Muscle strength was 5/5 in both flexion and extension on the right.  Joint stability tests were reported as normal on the right.  The examiner indicated that the Veteran had a meniscal tear with frequent episodes of joint pain and that he underwent a medial meniscectomy on the right in 1973, which included removal of the patella.  There were residuals due to the meniscectomy to include pain and prominence of the lateral femoral epicondyle with fragmentation of the patella. 

The examiner further remarked that the Veteran reported pain in the anterior knee and "feeling like will give out/hyperextend" when asked to walk on heels, walk on toes, but he was able to take several steps forward in guarded fashion to heel and toe walk.  Right thigh measurement was 39 centimeter (cm) circumference compared to 40 cm on the left.  When weight bearing and standing/walking, the right knee was in mild valgus compared to the left.  The right knee had slight tenderness to palpation, medial and lateral joint lines, diffuse.  There was no erythema, effusion, or palpable warmth.  There was also a flesh colored, superficial, stable, well healed longitudinal scar measuring 15 cm total vertical x 2 mm wide to distal end of scar at level of tibial plateau.  The scar was not tender to touch, was not reported as painful and did not limit function of the joint. 

VA records show the Veteran was seen in the orthopedic clinic on April 9, 2014.  The Veteran reported that he still experienced hypersensitivity in the knee and hyper flexibility where he had to be careful when he took a step down and pain with use.  On physical examination, range of motion was pretty appropriate but he did demonstrate about 5 degrees of hyperextension in the right lower extremity.  There was quadriceps atrophy and weakness in the lower extremity which he had to guard for at all times.  Assessment was severe traumatic arthritis, right lower extremity in the knee and tricompartmental but worse in the medial compartment, and absent patella right knee.  

In his April 2014 substantive appeal, the Veteran reported he suffered flare-ups in his right knee and during those times, his motion on extension was limited to 30 degrees.

VA records show that he subsequently underwent a series of Hyalgan injections.  An October 29, 2014 orthopedic note shows that the last Hyalgan series did not offer much therapeutic benefit and he wanted to proceed with a right knee replacement.  The physician noted that because he was absent patella and had some instability he may need a cruciate-substituting knee.  Because it was a little complicated, the Veteran was referred to a private orthopedist. 

Private medical records dated in December 2014 note that the right knee gave out and went weak.  Range of motion was to full extension or perhaps slight hyperextension.  Flexion was to about 140 degrees.  There was increased anterior translation consistent with an ACL disruption.  There was a negative posterior drawer sign but he had 2+ valgus pseudolaxity.  Thigh strength was weaker than the left in that there was some give away on maximum strength testing and thigh bulk was diminished on the right compared to the left. X-rays showed medial compartment wear, bone-to-bone, marginal osteophytes, subchondral sclerosis.  There were a few bony fragments in the region of his patellectomy.  The Veteran was advised that the knee replacement could not deal well with his lack of patella and therefore, he would continue to have some degree of weakness compared to the left and may potentially still have some quadriceps-related give away. 

On February 9, 2015, the Veteran underwent a right total knee arthroplasty.  A 100 percent schedular rating was granted effective from that date; and a 30 percent rating from April 1, 2016.  The matter of a rating after February 9, 2015 is not on appeal.

A private September 2016 medical report has been received.  The Veteran's history was reviewed.  The examiner indicated that for the time period in question, the examiner noted that the Veteran had undergone a total patellectomy and medial meniscectomy.  He noted that a total patellectomy is a procedure from antiquity that is almost never performed anymore because removing the entire patella disrupts the extensor mechanism to the knee and it results in a profound loss of extension strength.  Complete loss of the patella will result in loss of function and power in the lower extremity and contribute to an extension lag which will limit active range of motion on extension.  The loss of extension strength subsequent to a total patellectomy also will predispose the individual to recurrent instability episodes when the knee gives out due to loss of strength in quadriceps control.  For the earlier interval of time, the Veteran experienced functional impairment in his right knee including moderate recurrent subluxation, and symptoms due to removal of semilunar cartilage (meniscus).  The examiner indicated that it is well documented in the record back to 2012 that the Veteran's right knee disability caused chronic pain that limited his movement.  Medical evidence noted that climbing stairs, standing, walking or sitting for extended periods of time made the pain worse.  The January 2013 Social Security Administration (SSA) Disability Determination indicated he could not walk more than 50 yards and always used a cane to ambulate.  This evidence was consistent with statements made by the Veteran.  For the applicable interval of time, the Veteran was documented to manifest range of motion loss in his right knee.  The Veteran reported experiencing flare ups in his knee with limited range of motion to 30 degrees of extension.  This loss of range of motion was consistent with quadriceps strength loss that would resolve from a total patellectomy and the inflammatory effect of posttraumatic osteoarthritis.  Further, it was documented on the April 2013 VA examination that when he had flare ups, he needed to wear a stronger hinged knee brace than the usual brace he wore.  The examiner also documented that he suffered right knee flare ups if he walked too far or if he walked continuously at a greater speed.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  The Veteran does not have x-ray evidence of arthritis or the diseases under Diagnostic Codes 5013 through 5024.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In this case, the objective evidence showed, at worse and considering Mitchell, DeLuca, and all relevant factors, flexion was limited to 120 degrees and pain-free.  As such, a compensable rating is not warranted based on loss of flexion.  Extension was limited to 10 degrees with pain.  However, the Veteran reported that during flare-ups, extension was further limited to 30 degrees.  The JMR noted that the Veteran self-reported that during a flare-up, pain limited extension to 30 degrees (warranting a 40 percent rating) and, although the Board acknowledged this contention and found the Veteran competent, the Board found no supporting adequate pathology.  The JMR indicated that the Board did not explain its rationale as to what it meant when the Board found that there was not "adequate pathology sufficient to support a higher rating" in relation to the competency and credibility of the Veteran's lay statements.  The Board at this juncture notes that it appears that this reference was made as the objective testing did not reflect motion lost on extension beyond 10 degrees.  A review of the VA examination that made that finding reflected that the examiner stated that it would be mere speculation to estimate additional loss of function or range of motion during flare-ups or after repeated use over a period of time, other than that which was reported by the Veteran.  Thus, apparently the examiner found that the Veteran was competently and credibly reporting his functional limitations, but the examiner did not state the exact degree of limitation.

At this point, it is not possible to state retroactively the exact limitation of motion on extension during a flare-up since the Veteran was not examined during a flare-up.  As noted, he self-reported having extension limited to 30 degrees.  While the objective findings during periods of nonflare-up do not confirm that limitation, the overall totality of the Veteran's knee disability reflects that a total knee replacement was necessary.  As such, the Veteran clearly had significant right knee impairment which is otherwise described in the record.  That being noted and since the VA examiner and the recent private examiner did not find the Veteran's statements to be inconsistent with his disability picture, and in affording all reasonable doubt to the Veteran, the Board accepts his report of extension limited to approximately 30 degrees during a period of a flare-up.  Thus, a 40 percent rating is warranted based on limitation of extension due to pain and other pertinent factors.  A higher rating is not warranted as limitation of extension to 45 degrees or more was not shown at any point.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  

In this case, in the November 2015 decision, the Board previously granted a separate 10 percent rating under Diagnostic Code 5257 and the Veteran did not appeal that portion of the Board's decision.  The Court did not disturb that portion of the Board's decision.  Thus, a rating under Diagnostic Code 5257 will not be reviewed at this time.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  

Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Evidence of record does not show episodes of locking or effusion.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, as noted, the symptoms may not duplicate symptoms already compensated under another code.  See Esteban.  The residual of the Veteran's meniscus surgery is pain which is being compensated under the code for limitation of extension and a duplicate rating for pain would be pyramiding which is impermissible.  

Under Diagnostic Code 5262, malunion impairment of the tibia or fibula with a slight knee or ankle disability will be assigned a 10 percent rating, moderate knee or ankle disability will be assigned a 20 percent disability rating, marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The Veteran does not have this type of impairment.  Further, the evidence does not reflect that the Veteran is entitled to a compensable evaluation under Diagnostic Code 5263 (genu recurvatum).  

In addition, although the Veteran has residual scarring, it is not symptomatic or compensable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The scarring is not deep, non-linear, or measuring an area or areas of 144 square inches or more, nor is the scarring unstable, painful, or productive of any functional impairment.

To the extent that the Board has determined that different diagnostic codes are for application in this case as fully explained above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the appropriate code is 5010-5261. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, on a schedular basis, the evidence supports a higher rating of 40 percent for right knee traumatic arthritis, status post medial meniscectomy, absent patella, for the period prior to February 9, 2015.


ORDER

For the period prior to February 9, 2015, a 40 percent rating for right knee traumatic arthritis, status post medial meniscectomy, absent patella, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The representative asserts that extraschedular consideration is warranted and submitted the September 2016 medical report in support of that contention.  This report included a suggestion that the Veteran had (during the applicable time period which thereafter continued) residuals of patellar dysfunction including quadriceps and hamstring impairment that are not compensated as a basis for that claimed extraschedular rating.  As the representative has asserted that extraschedular referral is warranted and has provided a basis, the Board finds that this case should be referred for such consideration.  With regard to a TDIU, the Veteran does not currently meet the schedular criteria, pending resolution of the extraschedular matter just discussed.  However, the Veteran has submitted evidence of unemployability and the matter of entitlement to an extraschedular rating with regard to a TDIU should also be referred for an extraschedular rating with the issue of a higher rating.

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim for a higher evaluation for symptoms related to residuals due to right knee patellar dysfunction including quadriceps and hamstring impairment to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b). 

In addition, the Under Secretary for Benefits or Director of Compensation and Pension Service should consider the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) for extraschedular consideration

2.  Thereafter, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


